BUSSEY, Presiding Judge:
Wendell Dean Whiteman, hereinafter referred to as defendant, was charged, tried, and convicted in the Municipal Criminal Court of Record of the City of Oklahoma City, for the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor; was sentenced to serve ten (10) days imprisonment and pay a fine of One Hundred ($100.00) Dollars and costs, and appeals.
Although this cause was filed in August, no brief was filed within the time provided by law, nor a valid extension thereof, but instead, defendant filed an application to submit the cause on the record. Under such circumstances we follow the rule that where no briefs are filed within the time allowed by the rules of this Court, or a valid extension thereof, the Court will examine the record for fundamental error only, and if no error appears, the judgment and sentence will be affirmed.
We have carefully examined the record, and finding no error that would justify modification or reversal, the judgment and sentence is accordingly affirmed.
BRETT, J., concurs.